Whitfield, C. J.,
delivered the opinion of the court.
The only question presented in this case of any consequence is whether Laird was ineligible to succeed himself as sheriff of Jefferson Davis county, because he had served the full statutory term of the first sheriff of the county; that being, however, only one and one-half years, which was the length of the term of the first sheriff for this new county. We think it can make no difference that this was the term of the first sheriff of the county, made eighteen months by statute. It is true it is the full length of the first term, so fixed by law; but the office of sheriff is a constitutional office, and their terms are fixed by Sec. 135 of our state constitution at four years. The reason-why this term was only one and one-half years was because it was just that length of time to the general election for sheriffs. We are of the opinion that he was not ineligible to immediately succeed himself on these facts. We do not think that Sec. 135 of our state constitution applies to a sheriff who has served a mere fragment of a full term, whether that fragment be a statutory term, as here, or some unexpired term. There are some difficulties in this view; but we do not think the purpose and reason underlying Sec. 135 can be reconciled with the opposite view. Affirmed.